                                   1

                                   2

                                   3

                                   4                                 UNITED STATES DISTRICT COURT

                                   5                                NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7    STEFAN BOKAIE, et al.,                            Case No. 18-cv-05244-JST
                                                      Plaintiffs,
                                   8
                                                                                          ORDER GRANTING STIPULATED
                                                v.                                        REQUEST TO CONTINUE CASE
                                   9
                                                                                          MANAGEMENT CONFERENCE
                                  10    GREEN EARTH COFFEE LLC, et al.,
                                                                                          Re: ECF No. 27
                                                       Defendants.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          The Court has reviewed the parties’ stipulated request to continue the case management

                                  14   conference currently set for November 28, 2018 until after the Court’s ruling on the pending

                                  15   motions to dismiss. ECF No. 27. For good cause shown, the Court hereby continues the case

                                  16   management conference to January 23, 2019 at 2:00 p.m. The Court will discuss ADR with the

                                  17   parties at the conference unless the parties agree to an ADR procedure before then.

                                  18          IT IS SO ORDERED.
                                  19   Dated: November 13, 2018
                                                                                      ______________________________________
                                  20
                                                                                                    JON S. TIGAR
                                  21                                                          United States District Judge

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
